Citation Nr: 0718516	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  02-16 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include under the provisions of 38 
C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from July 1974 to May 1975.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2001 rating decision 
in which the RO denied entitlement to a permanent and total 
disability rating for nonservice-connected pension purposes. 
The veteran filed a Notice of Disagreement (NOD) in November 
2001, and the RO issued a Statement of the Case (SOC) along 
with a Decision Review Officer (DRO) decision in August 2002.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in October 2002.

In January 2004, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC) in Washington, D.C., for 
further development.  After accomplishing further action, the 
RO/AMC continued the denial of the claim (as reflected in a 
January 2006 Supplemental SOC (SSOC)), and returned the 
matter to the Board for further appellate consideration.  

In October 2006, the Board again remanded the claim to the RO 
via the AMC, for additional development.  After accomplishing 
further action, the RO/AMC continued the denial of the claim, 
as reflected in the November 2006 SSOC), and returned this 
matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Although the Social Security Administration (SSA) found 
the veteran disabled, this finding was based primarily on the 
veteran's mood disorders, which the medical evidence 
indicates are due to the veteran's wilful misconduct, i.e., 
his drug and alcohol abuse.

3.  The Board's consideration of each of the veteran's 
current disabilities indicates a combined schedular rating of 
50 percent, which fails to satisfy the requirements under the 
objective standard for a total rating for pension purposes of 
a combined 100 percent rating.

4.  The veteran's disabilities-to include degenerative disc 
disease (DDD) and degenerative joint disease (DJD) of the 
cervical spine, DJD of the lumbar spine, headaches, and 
hepatitis C-produce no more than slight-to-moderate overall 
functional impairment.

5.  The veteran is fifty years old, has a GED degree, and has 
been unemployed and receiving SSA disability since 1992.

6.  The veteran's disabilities that are not due to his drug 
and alcohol abuse are not of sufficient severity to preclude 
him from maintaining substantially gainful employment, 
consistent with his age, educational background, and 
occupational experience.


CONCLUSION OF LAW

The criteria for assignment of a permanent and total 
disability rating for VA pension purposes, to include under 
the provisions of 38 C.F.R. § 3.321(b)(2), are not met. 38 
U.S.C.A. §§ 105(a), 1155, 1502, 1521, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.301, 3.321, 3.342, 4.15, 4.17, 4.40, 4.45, 
4.124a, DCs 8100, 9304, 4.130, DC 9499-9405, 4.71a, 
Diagnostic Codes 5287, 5289, 5290, 5292, 5293, 5295 (as in 
effect prior to September 26, 2003) and General Rating 
Formula (as in effect since September 26, 2003), 4.114, DC 
7345 (as in effect prior to and since July 2, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id.; see also Pelegrini, 18 Vet. 
App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).However, the VCAA notice requirements may, nonetheless, 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, in June 2005 and November 2, 2006 letters, 
the RO and AMC, respectively, provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claim for a permanent and total disability 
rating for pension purposes on a schedular and extraschedular 
basis, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to advise VA 
of and to submit any further evidence that is relevant to the 
claim.  The November 2, 2006 letter informed the veteran how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations.  After 
issuance of each notice described above, and opportunity for 
the veteran to respond, the November 30, 2006 SSOC reflects 
readjudication of the claim.  Hence, the veteran is not shown 
to be prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
post-service private and VA medical records, the records 
relating to the Social Security Administration's (SSA's) 
disability determination, and reports of VA examination.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
(to include via the AMC), the veteran has been notified and 
made aware of the evidence needed to substantiate this claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

A.  Applicable Legal Principles

Under provisions of 38 U.S.C.A. § 1521 (West 2002 & Supp. 
2006), VA disability pension is payable to a veteran who 
served for 90 days or more during a period of war and who is 
permanently or totally disabled due to nonservice-connected 
disabilities not the result of his or her own willful 
misconduct.  38 U.S.C.A. § 1521(a) (West 2002 & Supp. 2006).  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  38 C.F.R. §§ 3.340(b), 4.15 (2006).  
Pension cases must be adjudicated applying both "objective" 
and "subjective standards."  Talley v. Derwinski, 2 Vet. 
App. 282, 285 (1992).

A veteran may establish that he or she has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1502(a)(1) (West 2002 & Supp. 
2006); 38 C.F.R. § 4.15 (2006).  A veteran who suffers the 
permanent loss of use of both hands or both feet, or of one 
hand and one foot, or of the sight of both eyes, or becomes 
permanently helpless or permanently bedridden, will be 
considered permanently and totally disabled for pension 
purposes.  38 C.F.R. § 4.15 (2006).

The provisions of 38 U.S.C.A. § 1502 (West 2002 & Supp. 2006) 
were amended, effective in September 2001, to provide that VA 
will consider a veteran to be permanently and totally 
disabled if he is a patient in a nursing home for long-term 
care due to disability, or determined to be disabled for 
Social Security Administration purposes. Pub. L. No. 107-103, 
Section 206(a), 115 Stat. 990 (Dec. 27, 2001).

Otherwise, a finding of permanent and total disability based 
solely on "objective" criteria requires rating each 
disability under the appropriate diagnostic code of the VA's 
Schedule for Rating Disabilities, to determine whether the 
veteran has a combined 100 percent schedular evaluation for 
pension purposes.  Roberts v. Derwinski, 2 Vet. App. 387, 390 
(1992).  Permanent and total disability evaluations for 
pension purposes will be authorized, provided other 
requirements of entitlement are met, for congenital, 
developmental, hereditary, or familial conditions, as well as 
for disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b) (2006).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes even absent a combined 100 
percent schedular evaluation by proving he or she has a 
lifetime impairment precluding him or her from securing and 
following substantially gainful employment. 38 U.S.C.A. §§ 
1502, 1521(a) (West 2002 & Supp. 2006); 38 C.F.R. § 4.17 
(2006).  However, if there is only one such disability, it 
must be ratable at 60 percent or more; if there are two or 
more disabilities, there must be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  A veteran who is considered permanently and totally 
disabled under these criteria is then awarded a 100 percent 
schedular rating for pension purposes. 38 C.F.R. §  4.17 
(2006).

Finally, even if a veteran's disability ratings fail to meet 
the aforementioned percentage standards, a permanent and 
total disability rating for pension purposes may be granted, 
in an exceptional case, on an extra-schedular basis, if the 
veteran is unemployable by reason of his or her disabilities, 
age, occupational background and other related factors.  38 
C.F.R. § 3.321(b)(2) (2006).



B.  SSA Determination and Willful Misconduct

Initially, the Board notes that in a June 1993 decision, SSA 
found the veteran disabled.  The cover sheet of a September 
1998 SSA Continuance of Disability Transmittal indicates a 
primary SSA disability diagnosis of mood disorders and a 
secondary diagnosis of disorders of the back.  Although a 
veteran is generally considered disabled when SSA determines 
he is disabled, see 38 U.S.C.A. § 1502(a)(2) (West 2002 & 
Supp. 2006), this provision is inapplicable in the present 
case because the veteran's mood disorders have been found to 
be due to his own willful misconduct.  See 38 U.S.C.A. § 
1521(a) (West 2002 & Supp. 2006) (providing for pension for 
veterans who are permanently and totally disabled due to 
nonservice-connected disabilities not the result of his or 
her own willful misconduct) (emphasis added).
 
Willful misconduct is an act involving conscious wrongdoing 
or a known prohibited action.  Willful misconduct involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violation of police regulations or ordinances 
did not per se constitute willful misconduct and willful 
misconduct as not determinative unless it is the proximate 
cause of injury, disease or death.  38 U.S.C.A. § 105(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.1(n) (2006).

When a veteran drinks alcoholic beverages to enjoy their 
intoxicating effects and the intoxication results in 
disability, such disability will be considered the result of 
the person's willful misconduct.  38 C.F.R. § 3.301(c)(2) 
(2006).  When a veteran progressively and frequently uses 
drugs to enjoy or experience their effects and these effects 
result in disability, such disability is considered the 
result of the veteran's own willful misconduct.  38 C.F.R. 
§ 3.301(c)(3) (2006).

In this appeal, the medical evidence of record reflects that 
the veteran's psychiatric disabilities, including his mood 
disorder, are the result of his willful misconduct.  The 
physician who prepared the September 2005 VA psychiatric 
examination report wrote that "the veteran's history of 
depression and mood disorder appears to be most likely the 
direct result of chronic substance abuse."  He also noted 
that the veteran's prior diagnoses of bipolar disorder were 
"generally made during periods of active substance abuse and 
dependence, and is most likely the result of substance 
induced mood disorder."  The physician noted that, in the 
report of a November 1991 examination for the Pennsylvania 
Bureau of Disability Determination, Dr. Medlock noted the 
veteran's history of alcohol and multiple substance abuse and 
that the veteran still admitted to  using marijuana weekly 
and occasionally getting drunk.  A March 2003 VAOPT record 
noted recent illicit drug use and a history of alcohol abuse.  
The private and VA medical records, as well as the June 2002 
and September 2005 VA examination reports, include notations 
as to the veteran's history of substance and alcohol abuse.  
The Board further notes that there is no medical opinion 
indicating that the veteran's psychiatric disabilities are 
not the result of his willful misconduct.  

Accordingly, as the mood disorders that were among the bases 
for SSA's finding of disability have been determined to be 
the result of the veteran's own willful misconduct, these 
disabilities cannot serve as the basis for a finding of 
permanent and total disability under 38 U.S.C.A. 
§ 1502(a)(2).

C. Disabilities Not the Result of Willful Misconduct

As for the disabilities that are not the result of the 
veteran's willful misconduct, the Board will first consider 
whether the RO has assigned an appropriate schedular rating 
for each such disability.  These include cervical and lumbar 
spine disabilities, a personality disorder, headaches, and 
hepatitis C.  

The Board notes that the October 2006 remand included 
instruction, after accomplishing other action, that the RO 
rate each of the veteran's current disabilities under the 
criteria of VA's rating schedule (consistent with the 
argument raised by the veteran's representative in a February 
2003 Informal Hearing Presentation).  While the RO did not 
again rate the disabilities in conjunction with the remand, 
the Board notes that the RO has rated the veteran's 
disabilities (as reflected in the August 2001 rating decision 
and the August 2002 DRO decision), and there is sufficient 
evidence in the claims file to enable the Board to determine 
that the veteran's disabilities have not increased 
substantially to the extent that they approach a schedular 
100 percent rating, for the reasons explained below.  
Consequently, the Board finds that the veteran is not 
prejudiced by the Board rating each disability based on the 
evidence following the RO's last rating of these 
disabilities.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

1.  Cervical and Lumbar Spine Disabilities

The veteran was injured while a passenger in an automobile 
accident in September 2001.  He complained of headache and 
neck pain, moved all of his extremities well, and was treated 
and released.  Subsequent treatment records described in 
detail below reflect that the September 2001 automobile 
accident resulted in cervical and lumbar spine disabilities.

The rating criteria for diseases of the spine changed, 
effective September 26, 2003.  As there is no indication that 
the revised criteria are intended to have a retroactive 
effect, the Board has the duty to consider claims only under 
the former criteria for any period prior to the effective 
date of the revised criteria, and to consider the revised 
criteria for the period beginning on the effective date of 
such criteria.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).

Under the former and revised criteria, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher disability 
rating when functional loss due to limited or excessive 
movement, pain, weakness, excessive fatigability, or 
incoordination is demonstrated, to include during flare-ups 
and with repeated use, if those factors are not considered in 
the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2006); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Under the criteria in effect prior to September 26, 2003, the 
potentially applicable diagnostic codes for rating 
musculoskeletal cervical spine disabilities were 38 C.F.R. 
§ 4.71a, DCs 5287, for ankylosis of the cervical spine, DC 
5290, for limitation of motion of the cervical spine, and DC 
5293, for intervertebral disc syndrome.

Initially, the Board notes that there is no evidence of 
ankylosis of the cervical spine, so former DC 5287 is 
inapplicable.

Under former DC 5290, a rating of 10 percent may be assigned 
for a slight limitation of motion; a rating of 20 percent may 
be assigned for a moderate limitation of motion, and a rating 
of 30 percent may be assigned for a severe limitation of 
motion.  The terms "mild," "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6.  As a point of reference, the Board notes that for VA 
rating purposes normal range of motion of the cervical spine 
is flexion to 45 degrees, extension to 45 degrees, lateral 
flexion to 45 degrees in each direction, and rotation to 80 
degrees in each direction.  See 38 C.F.R. § 4.71a, Plate V 
(2006). 

The evidence reflects that, prior to September 26, 2003, 
limitation of motion of the veteran's cervical spine was no 
more than slight.  A June 2002 VA general examiner indicated 
that range of motion of the cervical spine was intact.  An 
August 2003 Crossroads chiropractic clinic examiner indicated 
that range of motion of the cervical spine was abnormal, 
specifically, flexion was limited to 40/45 degrees, extension 
was limited to 50/55 degrees, right bending was limited to 
10/45 degrees, left bending was limited to 25/45 degrees, 
right rotation was limited to 65/80 degrees, and left 
rotation was limited to 75/80 degrees; the diagnosis was mild 
to moderate degenerative joint disease of the cervical spine 
with narrowing of intervertebral spaces and foramina at 
various levels.  The Board finds that these June 2002 and 
August 2003 range of motion figures, which were mostly at or 
near normal, indicate that the limitation of motion of the 
veteran's cervical spine prior to September 26, 2003, was no 
more than slight, warranting a 10 percent rating.

The veteran has also manifested symptoms of cervical spine 
intervertebral disc syndrome (IVDS).  Effective September 23, 
2002, the criteria of DC 5293 was changed.  Under the revised 
criteria, IVDS is evaluated either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation. Under the revised criteria, 
a 20 percent rating is assigned with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  A 40 percent rating 
requires incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent rating requires incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  An incapacitating episode is a period of acute 
signs and symptoms due to IVDS that requires bed rest and 
treatment prescribed by a physician.

Effective September 26, 2003, DC 5293 for rating IVDS was 
changed to DC 5243, which provides that ratings are now based 
on either the General Rating Formula for Diseases and 
Injuries of the Spine (as in effect on September 26, 2003), 
or on the basis of incapacitating episodes (the criteria for 
which remain unchanged from  regulatory change effective 
September 23, 2002), whichever method results in a higher 
rating when all disabilities are combined under 38 C.F.R. § 
4.25.

Under the General Rating Formula,  rating criteria pertinent 
to the cervical spine, is as follows.  A rating of 10 percent 
is assigned for forward flexion of the cervical spine greater 
than 30 degrees, but not greater than 40 degrees.  A rating 
of 20 percent is assigned for forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees.  A rating of 30 percent is assigned for forward 
flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine.  A rating 
of 40 percent is assigned for unfavorable ankylosis of the 
entire cervical spine.  A rating of 100 percent is assigned 
for unfavorable ankylosis of the entire spine.  These 
criteria are applied with and without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
38 C.F.R. § 4.71a.

Prior to September 23, 2002, a December 2001 cervical spine 
MRI revealed found a combination of broad-based disc 
protrusion and end plate posterior spur between C3 and C-4 
with mild cord compression and diffuse desiccated discs from 
C2 to C7.  The June 2002 VA examination report reflects that 
X-ray of the cervical spine showed no evidence of fracture, 
subluxation, or dislocation of the cervical spine, mild to 
moderate degenerative changes, with narrowing of the C3 
through 7 intervertebral disc spaces and narrowing of the 
left C4-5 intervertebral foramen and right C3 through C6 
intervertebral foramina.  There was tenderness over the 
entire cervical spine.  Thus, to the extent that there was 
IVDS prior to September 23, 2002, it was no more than mild, 
which is consistent with a 10 percent rating under former DC 
5293.   

The Board notes that, since September 23, 2002, there is no 
evidence of incapacitating episodes, so the veteran's 
cervical spine IVDS cannot be rated on the basis of such 
episodes.  Nor was there evidence of neurological 
abnormalities warranting a higher rating by combining chronic 
orthopedic and neurological  manifestations.  The August 2003 
Crossroads chiropractic clinic examination report diagnosed 
cervical spine IVDS, cervical disc degeneration, cervical 
segmental dysfunction, and cervico-cranial syndrome.  There 
was muscle spasm in the cervical musculature.  Neurological 
examination was essentially normal.  

During the September 2005 VA examination, the veteran 
complained of neck pain of 9/10.  On examination, forward 
flexion was to 45 degrees, extension was limited to 30 
degrees, producing mild pain, and lateral flexion was to 45 
degrees bilaterally.  Repetition of this range of motion 
caused pain, weakness, fatigue, lack of endurance, and lack 
of coordination, but no decrease in the range of motion.  
Rotation was to 80 degrees to the left and 70 degrees to the 
right.  The veteran's gait was steady, no limp was apparent, 
tandem walking was steady, deep tendon reflexes were + 1 to 
2, and motor function was 5/5.  The diagnosis was 
degenerative disc disease from C3 through C7 with mild degree 
of cord compression.  

Thus, the combined range of motion of 315 warrants a 10 
percent rating under the general rating formula for combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees.  A higher, 20 
percent rating is not warranted under the General Rating 
Formula because, although there was muscle spasm in the 
cervical musculature, neither this muscle spasm nor any 
guarding resulted in abnormal gait or abnormal spinal 
contour.  In addition, a higher rating is not warranted for 
the DJD (arthritis) of the cervical spine under DC 5003, 
which warrants at most a 10 percent rating for a single major 
joint (here, the cervical spine).

Prior to September 26, 2003, DC 5290, the lumbar spine 
disability could be rated under DC 5289, applicable to 
ankylosis of the lumbar spine, DC 5292, applicable to 
limitation of motion of the lumbar spine, DC 5293, applicable 
to IVDS of the lumbar spine, or DC 5295, applicable to 
lumbosacral strain.  There is no evidence of ankylosis of the 
lumbar spine, so DC 5289 is inapplicable.  Under DC 5292 a 
rating of 10 percent is warranted for slight limitation of 
motion; a rating of 20 percent is warranted for a moderate 
limitation of motion, and a rating of 40 percent is warranted 
for a severe limitation of motion. As noted above, the terms 
"slight," "moderate" and "severe" are not defined in the 
rating schedule.  Under DC 5295, a noncompensable rating is 
warranted for slight subjective symptoms only; a 10 percent 
rating is warranted for characteristic pain on motion; a 20 
percent rating is warranted for muscle spasm on extreme 
forward bending, or loss of lateral spine motion, unilateral, 
in a standing position; and a 40 percent is warranted for 
severe strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility of forced motion.  

A February 2002 lumbar spine MRI revealed mild disc 
degeneration at L5-S1 with posterior hypertrophic facet 
changes and moderate bilateral neuroforaminal encroachment.  
On the June 2002 VA examination, range of motion of the 
lumbar spine was intact with guarding and pain throughout all 
maneuvers.  X-ray of the lumbosacral spine showed no evidence 
of fracture, subluxation, or dislocation, with minimal 
degenerative changes of the lumbosacral spine.  The diagnosis 
was minimal DJD of the lumbar spine.  The August 2003 
chiropractic examiner  indicated that range of motion of the 
lumbar spine was within normal limits.  Muscle spasm was 
present in the lumbar musculature, and the diagnosis was 
lumbar facet joint stenosis, lumbar segmental dysfunction, 
and lumbar myofascitis.  Thus, prior to September 26, 2003, 
there is no evidence of limitation of motion of the lumbar 
spine, IVDS, or lumbosacral strain causing pain on motion 
warranting a compensable rating under DCs 5292, 5293, or 
5295.  Moreover, while there was muscle spasm in the lumbar 
musculature, there is no indication that there was muscle 
spasm on extreme forward bending or loss of lateral spine 
motion warranting a 20 percent rating under DC 5295.  A 10 
percent rating is therefore warranted under DC 5003 for the 
veteran's lumbar spine arthritis.

Since September 26, 2003, the September 2005 VA examination 
report reflects that there was pain on palpation of the right 
side of the lumbar spine but no paravertebral muscle spasm 
noted.  Forward flexion was greater than 90 degrees, with 
slight pain, extension was restricted to 15 degrees with 
pain, lateral flexion was to 40 degrees bilaterally with mild 
pain, rotation was to greater than 30 degrees bilaterally 
with mild pain.  The diagnosis was mild disc degeneration at 
L5-S1, with posterior hypertrophic facet changes and moderate 
bilateral neuroforaminal encroachment.  There was also mild 
neuroforaminal encroachment at L3-4 and L4-5.  Thus, the 
combined range of motion of the lumbar spine of 175 degrees 
warranted a 10 percent rating under the General Rating 
Formula, as it was greater than 120 degrees but not greater 
than 235 degrees.  A higher, 20 percent rating was not 
warranted because muscle spasm or guarding resulting in 
abnormal gait or spinal contour.  In addition, a higher 
rating of 10 percent was not warranted for the DJD 
(arthritis) of the cervical spine under DC 5003, which 
warrants at most a 10 percent rating for a single major joint 
(here, the lumbar spine).  Moreover, there was no evidence of 
IVDS warranting a higher rating under the criteria applicable 
to that disability.

Based on the above, the Board finds that the veteran is 
entitled to separate 10 percent ratings for his cervical and 
lumbar spine disabilities.  A higher rating is not warranted 
under the DeLuca factors.  Although some of these factors, 
including pain, were present, they did not cause significant 
decrease in the overall range of motion or otherwise result 
in sufficient additional functional impairment to warrant 
ratings higher than those indicated above under the 
applicable criteria.




2. Psychiatric Disability

As noted above, the veteran's mood disorder and other 
acquired psychiatric disabilities have been deemed due to his 
willful misconduct-specifically substance abuse-and, 
therefore, will not be considered in determining the 
veteran's entitlement to nonservice-connected VA pension 
benefits.

However, the veteran has also been diagnosed with a 
personality disorder.  Although congenital or developmental 
defects such as a personality disorder is not a disease or 
injury for purposes of VA disability compensation, 38 C.F.R. 
§ 3.342(b)(1) (2006) provides that permanent total disability 
pension ratings are authorized are authorized for congenital, 
developmental, hereditary, or familial conditions, provided 
the other requirements for entitlement are met.  In the 
August 2002 DRO decision, the RO rated the veteran's 
personality disorder 30 percent disabling under 38 C.F.R. 
§ 4.130, DC 9499-9440, indicated a psychiatric disability not 
listed in the rating schedule, rated, as anxiety disorder, 
under the General Rating Formula.  See 38 C.F.R. § 4.27.  

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  See 38 C.F.R. § 4.130 (2006).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of long - and short-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing or maintaining effective work and social 
relationships).  Id.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as school, 
work, family relations, judgment, thinking, mood, due to such 
symptoms as: suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect to personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms such as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.  Id.

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a) (2006).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the RO's 30 
percent rating for personality disorder is appropriate. 

At the outset, the Board notes that, although the veteran's 
acquired psychiatric disorders, attributable to the veteran's 
willful misconduct, are not to be considered in the pension 
determination, as a practical matter, no physician has 
distinguished the symptoms and impairment attributable to 
those disorders from those attributable to the veteran's 
personality disorder.  Hence, as a practical matter, the 
Board is, effectively, attributing all psychiatric 
symptomatology to the personality disorder in assessing the 
level of severity of that disability.  Cf. Mittleider v. 
West, 11 Vet. App. 181 (1998) (emphasizing that if it is not 
medically possible to distinguish the effects of service-
connected and nonservice-connected conditions, the reasonable 
doubt doctrine mandates that all signs and symptoms be 
attributed to the veteran's service-connected condition, 
pursuant to 38 U.S.C.A. § 3.102 (2006)).

On September 2005 VA psychiatric examination, engagement was 
minimal, eye contact was fair, the veteran was lethargic, 
apathetic, and withdrawn, with minimal engagement and fair 
eye contact.  Speech was soft and slow with average fluency.  
Speech content was underproductive and at times tangential, 
but generally coherent.  Mood was dysphoric with somewhat 
blunted affect, and the veteran indicated he was depressed.  
Sleep was poor, there was no suicidal ideation.  The veteran 
thought of hurting others but did not act on these thoughts.  
Thought processes were somewhat slowed and concrete, but 
generally logical and without evidence of psychosis.  There 
were no hallucinations, delusions, dissassociative symptoms, 
or ritual or obsessive behaviors.  The veteran stated that he 
rarely socialized, did not have any friends, and just read 
and watched television.  Insight and judgment were poor.  The 
examiner assigned a GAF score of 60, reflecting moderate 
difficulty in social, occupational, and school functioning, 
"primarily due to substance dependence and characterological 
problems."  On September 2005 VA general examination, the 
veteran was alert and oriented and, after some initial 
irritation, became "quite pleasant."

The above symptoms reflect that the veteran's disability 
picture more nearly approximates the criteria required for a 
30 percent rating.  The veteran has had the chronic sleep 
impairment and depressed mood symptomatology of the 30 
percent criteria.  His affect was "somewhat blunted" but 
not "flattened" as required for the next higher 50 percent 
rating, his speech was not circumstantial, circumlocutory, or 
stereotyped, he did not indicate that he had panic attacks, 
and there was no indication that his memory was impaired, all 
of which are symptoms in the 50 percent criteria.  While 
there was some impairment of abstract thinking and difficulty 
in establishing effective relationships, the veteran's 
overall disability picture, as described above, was more 
similar to that described in the 30 percent rather than the 
50 percent criteria.  

The Board also notes that the GAF score of 60 assigned in 
this appeal is consistent with assignment of a 30 percent 
rating for psychiatric impairment.  Pursuant to the DSM-IV, 
GAF scores between 51 and 60 are reflective of only moderate 
symptoms (e.g., flat effect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupation, or school functioning, e.g., few friends, 
conflicts with peers or co-workers), and the veteran's GAF of 
60 is at the high end of the moderate category. 

Therefore, the evidence warrants assessment of the veteran's 
personality disorder as 30 percent disabling.


3.  Headaches

The veteran complained of severe headaches after his 
September 2001 motor vehicle accident, but a November 2001 
MRI of the brain was essentially normal.
 
On September 2005 VA examination, the veteran an aching 
pressure that began in the front of his head and went all the 
way to his back.  He denied characteristics of a migraine 
headache, including photophobia, nausea, and vomiting.  There 
was no motor weakness, no aura, the veteran did not have to 
seek a dark room, and did not take any medication for these 
headaches.  He stated that he generally woke up and went to 
bed with a headache.  There were no abnormalities on 
neurological examination.  The diagnosis was of headaches, 
tension in nature, possibly secondary to whiplash from his 
September 2001 motor vehicle accident.

Based on the above, the appropriate diagnostic code for 
rating the veteran's headaches appears to be 38 C.F.R. 
§ 4.124a, DC 8045, which states that purely subjective 
complaints such as headaches recognized as symptoms of brain 
trauma are rated 10 percent under DC 9304, applicable to 
dementia due to brain trauma.  Thus, the veteran is entitled 
to a rating of 10 percent or his headaches under DC 9034.  He 
is not entitled to a rating higher than 10 percent because 
ratings in excess of 10 percent are not assignable under DC 
9304 in the absence of a diagnosis of multi-infarct dementia, 
and the veteran does not have such a diagnosis.  

Nor is the veteran entitled to rating higher than 10 percent 
if rating, by analogy, under DC 8100, for migraine headaches.  
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2005).  Under that 
diagnostic code, a 10 percent rating is warranted for 
headaches with characteristic prostrating attacks averaging 
one in 2 months over the last several months.  Headaches with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months warrant a 30 
percent rating.  Very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability warrant a 50 percent rating.  However, the 
evidence does not indicate and the veteran did not claim that 
he suffered from prostrating attacks.  

4.  Hepatitis C

The veteran has been diagnosed with hepatitis C, which the RO 
assigned a noncompensable rating under 38 C.F.R. § 4.114, DC 
7354.  

The criteria for evaluating hepatitis were changed, effective 
July 2, 2001, after the veteran filed his current claim.  The 
change included the creation of Diagnostic Code 7354, which 
is specifically applicable to hepatitis C (or non-A, non-B 
hepatitis).  Prior to this change, hepatitis C was rated as 
chronic liver disease without cirrhosis.  However, under both 
the former and revised versions of DC 7345, nonsymptomatic 
hepatitis C is rated noncompensable.  The veteran's hepatitis 
C has been nonsymptomatic since he filed his claim.  For 
example, on the June 2002 VA examination, the veteran denied 
any complaints related to his hepatitis C, including 
jaundice, nausea, vomiting, stomachache or any other problem.  
A September 2003 private gastroenterology note indicates that 
the veteran denied nausea, vomiting, diarrhea, constipation, 
hematemesis, melena, shortness of breath, peripheral edema, 
and pruritus, although blood test results indicated that he 
still had hepatitis C.  In addition, there were no such 
symptoms on September 2005 VA examination.  

Consequently, the Board finds that the noncompensable rating 
assigned for the veteran's hepatitis C is appropriate.

D. Combined Rating

The Board's consideration of each of the veteran's current 
disabilities, as noted above, indicates that he is entitled 
to a 30 percent rating for his personality disorder, and 
separate 10 percent ratings for his cervical and lumbar spine 
disabilities and his headaches.  These ratings warrant a 
combined rating of 50 percent (see 38 C.F.R. § 4.25 (2006)), 
which does not satisfy the requirement a combined 100 percent 
schedular rating under the objective standard for a total 
rating for pension purposes.

E. Subjective Standard

As indicated above, a veteran may also establish permanent 
and total disability for pension purposes under the 
"subjective standard" by proving he or she has a lifetime 
impairment precluding him or her from securing and following 
substantially gainful employment. 38 U.S.C.A. §§ 1502, 
1521(a); 38 C.F.R. § 4.17.  If there is only one such 
disability, it must be ratable at 60 percent or more; if 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.

Clearly, the veteran's disabilities do not meet the 
percentage standards set forth above; as there is no need for 
consideration of whether the veteran has a lifetime 
impairment precluding him from obtaining substantially 
gainful employment. 

The remaining question before the Board, however, is whether 
a permanent and total disability rating is warranted under 
provisions of 38 C.F.R. § 3.321(b)(2).

Such a rating is not warranted here because the evidence 
reflects that the veteran is not unemployable by reason of 
his disabilities, age, or occupational background and other 
related factors.  The veteran is now fifty years old, has 
indicated during the VA examinations that he received a GED 
diploma.  While he has been unemployed and receiving SSA 
disability since 1992, the veteran's relatively young age and 
his educational status do not themselves indicate that he is 
unemployable.  Moreover, while SSA has indicated he is 
unemployable, that determination, as noted above, is based 
primarily on his psychiatric disabilities resulting from 
willful misconduct, i.e., substance abuse.  The recent VA 
examination findings support the conclusion that the veteran 
is not unemployable due to his age, education, or 
disabilities not the result of his willful misconduct.

The September 2005 VA psychiatric examiner concluded that, in 
the absence of his substance abuse and characterological 
problems, the veteran's mood-related problems would not 
likely interfere with his overall functioning to any 
significant degree.  The examiner added that the veteran 
appeared to be employable in terms of overall psychiatric 
impairment, and that the veteran's own statements made it 
clear that much of his employment difficulties were the 
direct result of his substance dependence.  He was also noted 
to be capable of managing his own finances in his best 
interest.  Similarly, the September 2005 VA general medical 
examiner concluded that, although the veteran had multiple 
joint complaints supported by MRI and radiographic findings, 
he was not physically disabled and his symptoms were not of 
sufficient severity to render him unemployable.  In response 
to the Board's most recent remand, the physician who 
conducted the September 2005 VA general examination, after 
reviewing the claims file including the September 2005 VA 
psychiatric examination report, stated that it was still his 
opinion that the veteran's medical and psychiatric symptoms 
were not of sufficient severity to render him unemployable.  
He noted that this opinion was rendered excluding any 
impairment due to substance abuse and taking into account all 
of the veteran's disabilities.

Thus, there is no indication that the veteran's age, 
occupational background, or current physical disabilities not 
due to his willful misconduct prevent him from obtaining 
employment.  The veteran's disabilities also are not shown to 
require frequent periods of hospitalization, or otherwise 
render impractical the application of the regular schedular 
standards.  In short, the veteran's disabilities are not 
shown so exceptional or unusual to invoke the procedures, 
pursuant to 38 C.F.R. § 3.321(b)(2), for assignment of a 
permanent and total rating for pension purposes on an extra-
schedular basis.  

F.  Conclusion

As the criteria for a permanent and total disability rating, 
to include under the provisions of 38 C.F.R. § 3.321(b)(2), 
are not met, there is no basis for awarding VA pension 
benefits, and the veteran's claim must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2006); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A permanent and total disability rating for VA pension 
purposes, to include under the provisions of 38 C.F.R. § 
3.321(b)(2), is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


